              Case 4:20-cv-02464-HSG Document 13 Filed 06/04/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 KIMBERLY A. ROBINSON (DCBN 999022)
   Assistant United States Attorney
 4
          1301 Clay Street, Suite 340-S
 5        Oakland, California 94612
          TELEPHONE: (510) 637-3701
 6        FAX: (510) 637-3724
 7        EMAIL: kimberly.robinson3@usdoj.gov

 8 Attorneys for Defendants
   UNITED STATES DEPARTMENT OF THE INTERIOR ET AL.
 9
                             UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
                                  OAKLAND DIVISION
12

13   BURNING MAN PROJECT,               ) CASE NO. 4:20-cv-02464-HSG
                                        )
14         Plaintiff,                   ) STIPULATION TO EXTEND BRIEFING
                                        ) SCHEDULE; ORDER
15      v.                              )
                                        )
16   U.S. DEPARTMENT OF THE INTERIOR ET )
                                        )
17   AL.,                               )
                                        )
18         Defendants.

19
            The parties, by and through their undersigned attorneys, hereby stipulate pursuant to Civil Local
20
     Rule 6-1(b) and 7-12, subject to the approval of the Court, to revise the briefing schedule regarding
21
     Defendants’ Rule 12 motion, or, alternatively, Answer, to Plaintiff’s complaint. This stipulation is
22
     based on the following facts:
23
     1. On April 12, 2020, Plaintiff filed a complaint in the above-captioned action. ECF No. 1.
24
     2. The United States Attorney was served on April 17, 2020.
25
     3. Defendants’ Rule 12 motion or Answer is due by June 17, 2020.
26
     4. For the last couple of weeks, the parties have been actively engaged in trying to reach a resolution in
27
     the case without Court involvement. As discussions appear productive, the parties would like to extend
28

     STIPULATION
     4:20-cv-02464-HSG
              Case 4:20-cv-02464-HSG Document 13 Filed 06/04/20 Page 2 of 3




 1 the briefing schedule so that they can continue these discussions and, hopefully, reach settlement.

 2 5. Accordingly, the parties jointly request that should Defendants need to file a Rule 12 motion or

 3 Answer in this case, that filing would be due by July 31, 2020. The briefing schedule will proceed

 4 according to the Local Rules after that time.

 5 6. The parties also jointly request that the case management conference, currently scheduled for July 21,

 6 2021 at 2 p.m., with an initial joint statement due by July 14, 2020, be moved to September 15, 2020 at

 7 2 p.m. The initial joint statement will be due by September 8, 2020.

 8

 9 Dated: June 3, 2020                                   Respectfully submitted,

10
                                                         DAVID L. ANDERSON
11                                                       United States Attorney
12

13                                                       /s/ Kimberly A. Robinson
                                                         KIMBERLY A. ROBINSON
14                                                       Assistant United States Attorney
15 Dated: June 3, 2020                                   LEVIN LAW FIRM
16

17                                                       /s/ David S. Levin
                                                         David S. Levin
18                                                       Attorneys for Plaintiff
                                                         Burning Man Project
19

20

21          I, Kimberly Robinson, hereby attest that I have obtained the concurrence in the filing of this

22 document from all parties.

23                                                       /s/ Kimberly A. Robinson
                                                         KIMBERLY A. ROBINSON
24

25

26

27

28

     STIPULATION
     4:20-cv-02464-HSG
             Case 4:20-cv-02464-HSG Document 13 Filed 06/04/20 Page 3 of 3




 1                                                 ORDER

 2         PURSUANT TO STIPULATION, and good cause appearing, it is hereby ordered that

 3 Defendants’ Rule 12 motion or Answer will be due by July 31, 2020. Once submitted, the parties will

 4 maintain the briefing schedule set forth in the Local Rules. The initial case management conference is

 5 moved until September 15, 2020 at 2:00 p.m. with a joint statement due by September 8, 2020.

 6 IT IS SO ORDERED.

 7 Dated: 6/4/2020                                      ______________________________
                                                        HON. HAYWOOD S. GILLIAM, JR.
 8                                                      United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION
     4:20-cv-02464-HSG
